Citation Nr: 0532885	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected disability of scar, 
residual of chip fracture, distal anterior tibia, left leg.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958, with subsequent periods of service in the Air 
National Guard in the 1960s and 1970s.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating action 
that, inter alia, denied service connection for a left knee 
disability secondary to service-connected scar, left lower 
leg, with atrophy of left leg and thigh residuals of 
fractured left tibia, distal portion.  The veteran filed a 
notice of disagreement (NOD) in May 1999, and the RO issued a 
statement of the case (SOC) later in May 1999.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 1999.  

In December 2000, the Board, inter alia, remanded the claim 
currently on appeal to the RO for additional development.  
After completion of the requested development, the RO 
continued the denial of the veteran's claim (as reflected in 
a May 2002 supplemental SOC (SSOC)).  

In a November 2002 rating decision, the RO reduced the 
evaluation for the veteran's service-connected disability of 
the left lower extremity.  In doing so, the RO 
recharacterized the service-connected disability as scar, 
residual of chip fracture, distal anterior tibia, left leg.  
The RO specifically excluded reference to atrophy of the left 
leg and thigh, explaining that atrophy was not shown to be 
related to in-service injury.  

In a May 2003 decision, the Board denied the veteran's claim 
for secondary service connection for a left leg disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2004, counsel for VA's Secretary and the veteran filed 
a joint motion with the Court to vacate and remand the May 
2003 Board decision.  By Order in May 2004, the Court granted 
the motion, vacating the May 2003 decision and remanding this 
matter for further proceedings consistent with the joint 
motion.  

In a June 2004 letter, the Board notified the veteran's 
attorney of the opportunity to submit additional evidence in 
support of the veteran's claim.  In September 2004, the 
veteran's attorney requested a 60-day extension, which the 
Board granted.  Thereafter, in November 2004, the veteran's 
attorney filed a motion requesting an additional 30-day 
extension for the submission of evidence.  In December 2004, 
the undersigned Veterans Law Judge granted the motion and an 
additional 60-day extension to submit additional evidence.  

Later in December 2004, the veteran and his attorney 
submitted additional evidence and argument.  The additional 
evidence consisted of a November 2004 medical opinion from 
Aliya Ali, M.D.  The evidence was submitted with notice from 
the veteran's attorney waiving initial consideration by the 
RO of Dr. Ali's medical opinion.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2004).

The Board notes that The American Legion formerly represented 
the veteran.  In May 2004, the veteran executed a power-of-
attorney in favor of Jeany Mark, a private attorney.  The 
Board recognizes the change in representation.

In February 2005, the Board remanded the matter on appeal to 
the RO for due process development.  After completing the 
requested action, the RO continued the denial of the claim 
for secondary service connection for left knee disability (as 
reflected in a June 2005 SSOC), and returned the matter to 
the Board.

As a final preliminary matter, the Board notes that, in July 
2005, the veteran submitted additional medical records 
without a waiver of initial RO consideration.  However, 
careful review reveals that these medical records are 
duplicative of records already associated with the veteran's 
claims file.  Therefore, a remand for initial RO review of 
this evidence is not warranted.  See 38 C.F.R. § 19.37(a) 
(2004).  
 

FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The weight of the competent and persuasive medical 
evidence establishes that there is no nexus between the 
veteran's left knee condition and his service-connected 
disability of scar, residual of chip fracture, distal 
anterior tibia, left leg.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
condition, claimed as secondary to service-connected 
disability of scar, residual of chip fracture, distal 
anterior tibia, left leg, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the matter on appeal has 
been accomplished.

Through the November 1998 RO letter; the April 1999 rating 
action; the May 1999 SOC; the December 1999 SSOC; the 
February, May, and July 2001 RO letters; the April 2002 SSOC; 
the April 2005 RO letter; and the June 2005 SSOC, the veteran 
and his representative or attorney (as appropriate) have been 
variously notified of the legal criteria governing the claim 
on appeal, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded ample opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  
 
The Board also finds that the February 2001 and April 2005 RO 
letters, the SOC and the SSOCs satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those correspondences, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain evidence to support his claim, such as 
medical records (including private medical records), 
employment records, or records from other Federal agencies.  
The veteran was also requested to identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  In addition, 
the February 2001 and April 2005 RO letters specifically 
invited the veteran to submit any additional evidence in his 
possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all four content of notice requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the April 1999 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until late 2000.  
Moreover, the Board also finds that the lack of pre-
adjudication notice in this case has not, in any way, 
prejudiced the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.

As indicated above, the rating action, numerous RO letters, 
SOC and SSOCs issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, the Board's two 
remands, and the Court's 2004 Order, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently adjudicated the veteran's claim 
in June 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and Court Orders, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining VA and private medical records and  
examination records from the 1959 to 2002.  In addition, the 
veteran has been afforded comprehensive VA examinations, the 
reports of which are of record, and the RO obtained a 
detailed, written VA medical opinion in March 2002. 

Regarding the receipt of pertinent medical records, the Board 
notes that, pursuant to the Board's December 2000 remand, the 
RO, in a February 2001 letter, requested that the veteran 
identify sources of medical treatment records for his left 
knee condition. The veteran responded that he received 
current treatment at the VA Medical Center in Togus, Maine 
and past treatment from Drs "Switt" and Parker at the Mayo 
Regional Hospital. VA outpatient treatment records were 
associated with the veteran's claims file.  In May 2001, the 
veteran was notified that the RO was attempting to obtain 
records for Drs "Switt" and Parker and he was also 
requested to try to obtain these records.  Later that month, 
the RO received combined medical records dated from November 
1982 to September 1992 for Drs Swett and Parker.  Shortly 
thereafter, the RO's letter to the Mayo Regional Hospital for 
Dr. Parker's medical records was returned as undeliverable 
stating that this doctor was no longer there.  In July 2001, 
the RO notified the veteran and again requested his 
assistance.  In August 2001, by VA Form 21-4138, the veteran 
notified the RO that all local medical treatment was of 
record.  A February 2002 response from the Mayo Regional 
Hospital reported that the veteran's records were destroyed.  
In December 2004, the veteran's attorney submitted written 
argument on behalf of the veteran and additional medical 
evidence from a private physician.  

Moreover, in April 2005, also pursuant to the Board's 
February 2005 remand, the RO furnished the veteran and his 
attorney with a VCAA letter indicating that the Mayo Regional 
Hospital had indicated that Dr."Swift's" records were 
destroyed.  The veteran was afforded an opportunity to submit 
any of these records in his possession or to identify a 
second location so that VA could obtain these records.  He 
was also requested to correct the spelling of the physicians 
name if VA had misidentified him.  No specific response was 
received from the veteran or his attorney; however, in July 
2005, the veteran submitted duplicate copies of previously 
received private medical records.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
pertinent, existing in addition to those addressed above that 
has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling the VCAA's notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

The veteran's service medical records reflect that in May 
1957, he was involved in a motorcycle accident that caused a 
dislocation of the left shoulder; a laceration of the left 
lower leg with no artery or nerve involvement; a laceration 
of the left ankle medially, with no artery or nerve 
involvement; and a chip fracture of the left tibia, anterior 
lip, distal portion, with no artery or nerve involvement.  
Medical records dated the day of the accident indicate that 
besides the dislocated left shoulder, the veteran had 
contusions and avulsion lacerations of the left lower leg.  
The leg wounds were cleaned, debrided, and irrigated, and 
drains were put in.  There are no other medical records 
reflecting that the veteran received any other injuries as a 
result of the accident.

A September 1958 separation examination report includes a 
notation as to the presence of a 3 1/2-inch scar on the calf 
of the left leg.  The scar was described as well healed and 
non-symptomatic. There are no other service medical records 
that indicate that the veteran received any other treatment 
for a left knee condition or received any other injury to his 
left knee while in service.  The service medical records are 
negative for complaints, findings, or diagnosis of any left 
knee disability.

The report of a July 1959 VA orthopedic examination reflects 
that the veteran had slight atrophy of both the left thigh 
and calf, and an old healed laceration on the left leg, but 
the examiner was unable to see evidence of any other 
objective pathology in this region other than a pronated 
foot, which he felt could possibly be causing some mild 
symptoms in his left foot in association with a possible foot 
strain accompanying his pronation. The examiner indicated 
that the evidence he reviewed made it questionable whether 
the veteran sustained a chip fracture in the 1957 incident. 
The examiner stated that if he did, the chip fracture must 
have been very small and might have been reabsorbed, as the 
chip fracture could not be visualized on X-ray at this point.

By a rating decision in September 1959, the RO granted 
service connection for scar, left lower leg, with atrophy 
left leg and thigh and residuals of fracture distal portion, 
left tibia,

In November 1982, the veteran suffered a severe fracture 
dislocation of his left ankle when he stumbled as he left his 
camp, twisting his left ankle.  A large portion of the 
posterior lip of the distal tibia remained in good position, 
but the rest of the tibia was dislocated forward.  It was 
noted that the relationship of the talus with the calcaneus 
seems to have been disturbed.  Subsequent to the injury of 
November 1982, the record reveals that the veteran underwent 
numerous surgical repairs of his left ankle.

An October 1997 VA consultation report indicates that the 
veteran had pain in his knees, but includes the examiner's 
notation that this appeared to be pain radiating from the 
veteran's back.  X-rays taken at that time showed the 
veteran's left knee to be normal.  The examiner then 
indicated that the veteran might have some early degenerative 
changes, but that his knee problems probably resulted from 
his low back syndrome.

A March 1998 progress note reveals that the veteran had 
several months of significant discomfort in the left proximal 
knee border of the lateral patella. The knee was not found to 
have any tenderness, heat, or effusion at that time. The 
examiner recommended that the veteran perform some 
quadriceps/patella exercises.

A December 1998 letter from H. Gary Parker, M.D., relates a 
partial medical history of the veteran. Dr. Parker indicated 
that the original incident of 1957 caused considerable 
cartilage damage to the veteran's left ankle and that over 
the ensuing years, his abnormal gait pattern put stress on 
his lower back.  However, while Dr. Parker opined that left 
shoulder, ankle, foot and low back conditions were related to 
an in-service injury in 1957, no opinion was offered linking 
such injury to a current left knee disability.

During VA examination in February 1999, the veteran did not 
report specific complaints pertaining to a left knee 
condition.  The examiner opined that the chip fracture of the 
left ankle was not responsible for the development of low 
back condition and that atrophy of the left calf, thigh and 
foot was probably the result of disuse due to a post-service 
accident or a congenital abnormality.

The report of a May 1999 VA orthopedic consultation reflects 
the veteran's complaints of discomfort and weakness in his 
knees and a tendency for them to give out.  Examination 
revealed full functional range of motion with no swelling or 
effusion and good alignment of both knees, and the examiner 
noted that the knees were stable.  X-rays of the knees were 
within normal limits.  The diagnosis was bilateral weak 
knees.  The examiner indicated that it was just generalized 
weakness of the veteran's knees, probably partially due to 
his low back condition, but he did not provide a clear 
etiological opinion with respect to a left knee condition.  
In addition, VA outpatient treatment records for the period 
from May 2001 to November 2002 do not show complaints or 
treatment for a left knee condition.

During a February 2002 VA examination, the veteran reported 
left knee pain under the kneecap.  He reported that the knee 
did not lock.  However, it did give way and felt as if it 
would go "backwards".  He stated that the knee felt stiff and 
would periodically swell.  X-rays of the left knee revealed 
minimal degenerative changes in the medial compartment.  In a 
handwritten addendum, dated March 2002, the examiner 
indicated that the primary problem was severe weakness of the 
muscles of the left leg and the minor problem, represented by 
the left knee, had been worsened or caused by the service 
service-connected left lower extremity.  

Thereafter, in a March 2002 opinion, the VA physician that 
had previously examined the veteran recounted a thorough 
history of his medical condition, to include consideration of 
other physicians' medical records.  The VA physician opined 
that the knee was affected by mild degenerative changes in 
the medial compartment, but that such was not likely to cause 
instability or falls, and that, in fact, atrophy noted in the 
left thigh and calf was a more likely cause of the left leg 
giving away.  He also noted that the etiology of the atrophy 
was not understood with its associated muscular weakness, and 
that prior physicians had attributed the atrophy to disuse or 
to a congenital abnormality.

The examiner noted that medical records revealed that the 
veteran's left ankle had completely healed by May 1959 and 
that remaining asymptomatic scars were not the cause of 
atrophy or weakness in the left leg.  Therefore, it had to be 
concluded that the service-connected "chip fracture" of 
distal anterior tibia ceased to be an element in any 
persisting disability by May 1959 or sooner.  Moreover, he 
opined that the veteran's current left knee condition was 
most likely related to aging, constitutional factors and a 
post-service injury to the left ankle and not due to the chip 
fracture in service.

In a November 2004 opinion letter from Aliya Ali, M.D., the 
doctor stated that she reviewed the veteran's medical records 
and other relevant documents.  She opined that the veteran's 
in-service injuries would lead to an abnormal gait pattern, 
and citing to other medical records noted that the veteran 
walked with an antalgic gait after sustaining the injuries 
in-service which continued to put abnormal stresses across 
his left ankle, knee, hip and low back.  Furthermore, she 
opined that it would be impossible to determine with any 
degree of medical certainty which injury caused the veteran's 
current left knee problems.  Also, she opined that it was at 
least likely as not that even without the 1982 injury to his 
left ankle and subsequent surgery, the veteran would have 
developed his current left knee problems, due to his in-
service left ankle injury.  Atrophy of the leg was already 
noted in the May 1959 examinations, such that, Dr. Ali 
opined, the resultant gait disturbance and abnormal stresses 
across the ankle, knee, hip and low back could have come from 
this atrophy alone.  In a December 2004 memorandum, the 
veteran's attorney argues that Dr. Ali's opinion buttresses 
that of Dr. Parker, already of record, and therefore, 
secondary service connection for the veteran's left knee 
disability should be granted.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, the veteran does not contend that his left knee 
condition was incurred or aggravated in service.  Rather, he 
claims that his left knee condition is due to his service-
connected disability of the left lower extremity.  In this 
regard, the service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering all relevant evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection for left knee disability.  

The veteran's attorney argues that Dr. Ali's opinion links 
the veteran's left knee disability to his service-connected 
lower extremity disability.  However, when that opinion is 
carefully considered, particularly in light of other medical 
opinion evidence of record, the Board finds that Dr. Ali's 
opinion does not provide a persuasive basis for allowance of 
the claim.

Initially, the Board finds it significant that, in her 
November 2004 medical opinion, Dr. Ali clearly stated that 
"it would be impossible to determine with any degree of 
medical certainty which injury caused [the veteran's] current 
left knee problems."  Where a physician is unable to provide 
a definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence".  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

Dr. Ali also noted that it was at least likely as not that 
even without the 1982 ankle injury and surgery, that the 
veteran would have developed his current left knee problems.  
At a minimum, this statement is not directly supportive of 
the claim, and, in fact, appears to weigh against the claim 
for secondary service connection.   

Furthermore, Dr. Ali's statement that gait disturbance and 
abnormal stresses across the knee could have come from 
atrophy noted in May 1959, alone, is not only speculative 
(and hence, does not provide a legally sufficient basis for a 
grant of service connection (see Bloom v. West, 12 Vet. App. 
185, 187 (1999) and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992), but also does not directly does not address the 
question at issue-whether the veteran's left knee disability 
was caused or is aggravated by the service-connected lower 
extremity disability.  As noted above, while the service-
connected disability initially was characterized to include 
atrophy, the RO ultimately determined that atrophy of the 
left leg and thigh is not an element of the actual disability 
for which service connection has been granted, a 
determination that has not directly been challenged. 

By contrast, the Board finds probative the March 2002 VA 
opinion that residuals from an injury occurred in service in 
1957 did not result in a current disability.  This opinion 
appears to be more consistent with the opinion of others 
examiners of record that have linked the re, the Board notes 
that examiners have linked his knee condition to causes other 
than the service-connected left lower extremity disability.  
In this regard, one examiner opined that his knee condition 
was due to a low back condition, and another opined that it 
was due to the effects of aging or a post-service injury to 
his left ankle.  While the physician that rendered the March 
2002 opinion initially expressed an opinion more favorable to 
the veteran's claim (following his February 2002 
examination), after a review of the entire claims file, to 
include private and VA outpatient treatment records, the 
examiner essentially reversed his position.

The Board ascribes greater weight to the revised, more 
thorough opinion of March 2002, which included a detailed 
discussion of all relevant facts, a related examination, and 
a more definitive opinion as to the etiology of the left knee 
disability ("aging, constitutional factors . . .") that 
negates any relationship between the veteran's service-
connected lower extremity disability and his left knee 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Under these circumstances, then, the Board must conclude that 
most persuasive medical opinion evidence on the question of 
medical nexus weighs against the claim.

The Board does not doubt the sincerity of the veteran's 
belief that there is a medical relationship between his left 
knee condition and his service-connected disability of the 
lower left extremity.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the Board must conclude that the 
criteria for service connection for a left knee condition, 
claimed as secondary to service-connected disability of scar, 
residual of chip fracture, distal anterior tibia, left leg, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application in this appeal.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for a left knee disability, as secondary 
to service-connected disability of scar, residual of chip 
fracture, distal anterior tibia, left leg, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


